Case 2:20-mj-16089-ARM Document 2 Filed 09/17/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES =
cd
* MAG. NO. =
DAVID J. NICKERSON, JR. *
Eo
Hh ok a ek

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
x] That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel: and
[x ] That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

1, COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing

[| Teleconferencing, because video teleconferencing is not reasonably available for the

wie,

following reason:
L_] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

 

aa ae

Date: q/! % i

Honorable Afithony R. Mautone-
United States Magistrate Judge
